UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-17284 MERCARI COMMUNICATIONS GROUP, LTD. (Exact name of registrant as specified in its charter) Colorado 84-1085935 (State or other jurisdiction (IRS Employer Identification No.) of incorporation or organization) 135 Fifth Ave., 10th Floor, New York, NY 10010 (Address of principal executive offices) (212) 739-7689 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo ¨ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date:As of January 17, 2012, there were 45,411,400 shares of the registrant’s common stock issued and outstanding. MERCARI COMMUNICATIONS GROUP, LTD. FORM 10-Q November 30, 2011 INDEX Page Introductory Note. Cautionary Statement Regarding Forward-looking Information and Risk Factors 3 Part I – Financial Information Item 1. Financial Statements 4 Balance Sheets 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 – 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative And Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 Part II – Other Information Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. [Removed and Reserved] 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 Exhibit Index 18 -2- INTRODUCTORY NOTE. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION AND RISK FACTORS This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 about Mercari Communications Group, Ltd. (the “Company,” “Mercari,” “we,” “us,” and “our”) that are subject to risks and uncertainties. Forward-looking statements include information concerning future financial performance, business strategy, projected plans and objectives. Statements preceded by, followed by or that otherwise include the words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “may increase,” “may fluctuate” and similar expressions of future or conditional verbs such as “will,” “should,” “would,” and “could” are generally forward-looking in nature and not historical facts. Actual results may differ materially from those projected, implied, anticipated or expected in the forward-looking statements.Readers of this Quarterly Report should not rely solely on the forward-looking statements and should consider all uncertainties and risks throughout this report. The statements are representative only as of the date they are made.The Company undertakes no obligation to update any forward-looking statement. These forward-looking statements, implicitly and explicitly, include the assumptions underlying the statements and other information with respect to the Company’s beliefs, plans, objectives, goals, expectations, anticipations, estimates, financial condition, results of operations, future performance and business, including management’s expectations and estimates with respect to revenues, expenses, return on equity, return on assets, asset quality and other financial data. Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, these statements involve risks and uncertainties that are subject to change based on various important factors, some of which are beyond the control of the Company. The following factors, among others, could cause the Company’s results or financial performance to differ materially from its goals, plans, objectives, intentions, expectations and other forward-looking statements: · general economic and industry conditions; · limited resources and need for additional financing; · competition for suitable private companies with which to merge; · no definitive agreements or business opportunities identified; · substantial dilution to current shareholders if a merger occurs; and · our stock is thinly traded with limited liquidity. For a discussion of these and other risks and uncertainties that could cause actual results to differ from those contained in the forward-looking statements, see “Risk Factors” in Item 1A of the Company’s annual report on Form 10-K for the year ended May 31, 2011 as filed with the SEC,which is available on the SEC’s website at www.sec.gov. All forward-looking statements are qualified in their entirety by this cautionary statement, and the Company undertakes no obligation to revise or update this Quarterly Report on Form 10-Q to reflect events or circumstances after the date hereof.New factors emerge from time to time, and it is not possible for us to predict which factors, if any, will arise.In addition, the Company cannot assess the impact of each factor on the Company’s business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. -3- PART I - FINANCIAL INFORMATION Item 1.Financial Statements MERCARI COMMUNICATIONS GROUP, LTD. (A Development Stage Company) BALANCE SHEETS (unaudited) November 30, May 31, Current Assets Cash $ $ Total Assets $ $ Current Liabilities: Accounts Payable & Accrued Liabilities Total Liabilities $ $ Stockholders' Equity: Common Stock, Par value $.00001 Authorized 950,000,000 shares,Issued 45,411,400 shares at November 30, 2011 and May 31, 2011 Paid-In Capital Deficit accumulated during thedevelopment stage since March 1, 2004in connection with quasi reorganization ) ) Total Stockholders' Equity ) Total Liabilities andStockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. -4- MERCARI COMMUNICATIONS GROUP, LTD. (A Development Stage Company) STATEMENTS OF OPERATIONS Cumulative since March 1, (unaudited) (unaudited) For the three months ended For the six months ended Inception of November 30, November 30, development stage Revenues: $
